Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered May 20, 2004, convicting him of rape in the second degree, rape in the third degree (three counts), sodomy in the third degree (two counts), sexual abuse in the third degree, and endangering the welfare of a child (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was legally insufficient to sustain a verdict of guilt in that the People failed to prove every element of the crimes charged be*397yond a reasonable doubt. However, as the defendant did not state his objection with specificity in his application for a trial order of dismissal, the issue is unpreserved for appellate review (see CPL 470.05 [2]; People v Bynum, 70 NY2d 858 [1987]; People v Shelton, 175 AD2d 887 [1991]). In any event, viewing the evidence adduced at trial in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions are without merit. H. Miller, J.P., Krausman, Rivera and Dillon, JJ., concur.